NO. 07-02-0053-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL C

                                       APRIL 4, 2002

                           ______________________________

                                   BETTY ANN NEWBY,

                                                         Appellant

                                              v.

                                  TISDALE SIDING, INC.

                                                 Appellee
                         _________________________________

               FROM THE COUNTY COURT OF HUTCHINSON COUNTY;

                       NO. 5682; HON. JACK WORSHAM, JUDGE
                         _______________________________

Before BOYD, C.J., and QUINN and REAVIS, JJ.

        Appellant Betty Ann Newby, proceeding pro se, filed a notice of appeal from the trial

court’s judgment dated October 7, 2001. Both the clerk’s record and reporter’s record

have been filed. Appellant’s brief was originally due March 4, 2002, which date came and

went without a brief or extension being filed. The Court notified appellant on March 14,

2002,

that the brief was past due and that failure to reasonably explain the reasons therefor

could result in dismissal. On March 15, 2002, a motion for extension of time to file the brief
was filed and appellant was granted an extension until March 29, 2002. So too was she

admonished that no further extensions would be granted without extreme and unusual

circumstances. The March 29, 2002 deadline has passed without appellant filing either

a brief or a further motion to extend the deadline.

       Accordingly, we dismiss the appeal for want of prosecution. See TEX . R. APP . P.

38.8(a)(1) and 42.3(b) and (c).



                                                 Per Curiam


Do not publish.